Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed March 15, 2021.

Claims 1-14 are pending. Claims 5 and 10 have been amended. Claims 1-4 are withdrawn from further consideration as being drawn to a nonelected invention.

Claims 5-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Mathis (US 2008/0248704) in view of Hendriks (US 2008/0152905), Godau (US 4,118,183), Tew (US 3,406,437) and New textile coatings from BASF: ready to use and eco friendly (https://www.chemeurope.com/en/news/21794/new-textile-coatings-from-basf-ready-to-use-and-eco-friendly.html) for the reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis (US 2008/0248704) in view of Hendriks (US 2008/0152905), Godau (US 4,118,183), Tew (US 3,406,437) and New textile coatings from BASF: ready to use and eco friendly (https://www.chemeurope.com/en/news/21794/new-textile-coatings-from-basf-ready-to-use-and-eco-friendly.html). 
Mathis teaches dispersing nanoized zinc oxide at 1% in water and polymeric binders at 1% and using pressure application to apply the composition to polyamide/lycra blend followed by drying at 140 degrees C (paragraph 0098). Since applicant teaches drying and curing occurs at the same temperature (claim 6), the drying meets the claimed limitation of drying and curing as the finish is heated at the same temperature to be secured onto the yarn. Mathis teaches the polymeric binders can be polyurethanes and polyacrylates (claim 4) and that pressure application involves immersing in the coating followed by padding, which meets the claimed limitation of squeezing (which would remove excess dispersion from the yarn; paragraph 0091). The concentration of nanoized zinc oxide (paragraph 0031) can be 0.5-5% (paragraph 0056). The concentration of the polyacrylic acids (paragraph 0079) or polyurethane (Paragraph 0067) can be 1-10% (paragraph 0080). Mathis teaches treating fabrics and fibers of textiles (paragraph 0002). Mathis teaches antimicrobial benefits of the compositions (paragraph 0055). Mathis teaches treating blends of cellulosic and polyamide fibers (paragraph 0089). 
Mathis does not specify curing, yarns, where the quantity of zinc oxide and urethane are dependent on the wet pick-up of the yarn or applying on a single end sizing machine. 

	The New textile coatings from BASF document teaches Lurapret is an aqueous  acrylate and polyurethanes dispersion applied to textiles such as polyamides to protect from weather effects such as UV radiation and mechanical stress (paragraph 1 and 3).
Godau teaches that finishing textile yarns can be achieved effectively on sizing machine for yarns wherein yarns are impregnated with the finishing liquor, excess liquor is removed and the yarn is dried (column 3, lines 13-21, abstract). Godau teaches squeeze rolling to remove excess finish (column 4, lines 45-55, column 3, lines 10-25; column 5, lines 49-65). 
Tew teaches single end sizing is used to provide uniform coatings to yarns (column 2, lines 10-20) and squeeze rollers are used to remove excess liquid from the yarns (column 1, lines 35-42).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Mathis by combining a pre-dispersed zinc oxide with a pre-dispersed polyurethane, treating yarns and curing with drying as Hendriks teaches when applying similar finishes to fabrics and textiles application can be done to textile fabrics, yarns or fiber and that curing applies a secured finish onto the yarn. Hendricks teaches that pre-dispersed polyurethanes and acrylates such as Lurapret are effective binders for applying textile modifiers to the surfaces of textiles and can be 
It would have been further obvious to dry and cure the coating material on the textile as Mathis teaches heating at similar temperatures to secure the finish on the fiber. Since the dry and cure can be done at the same temperature it is expected heating to 140 degrees C as taught by Mathis would both dry and cure. It would have been further obvious to cure the textiles of Mathis as Hendriks specifies that curing in appropriate curing conditions provides a secured coating of the zinc oxide material and binder. 
It would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the methods of Hendriks by performing the finishing on a single end sizing machine because Godau teaches yarn sizing machines are being adapted to effective provide uniform coatings of all finishes on yarns and Tew teaches teach single end sizing machines provide uniform coatings on yarns. Using a single end . 

Response to Arguments
Applicant’s arguments filed regarding the prior art were not persuasive as Mathis teaches pressure application involves immersing in the coating followed by padding, which meets the claimed limitation of squeezing. Tew teaches squeeze rollers are used to remove excess liquid from the yarns (column 1, lines 35-42). Godau teaches squeeze rolling to remove excess finish (column 4, lines 45-55, column 3, lines 10-25; column 5, lines 49-65). It is well recognized in the art that excess fluids are preferably removed by squeezing after being treated in a sizing machine. Padding is also a method of applying pressure to the fabric which meets the claimed limitation of squeezing as the pad pushes on the fabric and squeezes the liquid through.  Accordingly, the prior art meets the claim limitations of squeezing.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/AMINA S KHAN/Primary Examiner, Art Unit 1761